Case 7:20-cv-02167-PMH-LMS Document 1 Filed 03/09/20 Page 1 of 33

HOW &| oF

 

 

AO 241 Page 2
(Rev, 01/15)
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District; SOUTHERN

 

 

 

Name (under which you were convicted):

Darren Willams

 

Docket or Case No.:
745034 Parole Warrant#

 

 

 

 

Place of Confinement : Prisoner No.:
Greene Correctional facility
04A5841
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)”
Darren Williams y Brian D. Smith

 

 

 

The Attorney General of the State of: New York

 

 

Go

6.

PETITION

(a) Name and location of court that entered the judgment of conviction you are challenging:

 

Parole Revocation Hearing Westchester County Jail

 

 

 

(b) Criminal docket or case number (if you know): Parole Warrant# 745034

 

(a) Date of the judgment of conviction (if you know): 06/01/2018

 

(b) Date of sentencing: 06/01/2018

 

Length of sentence: 36 month time assessment

 

In this case, were you convicted on more than one count or of more than one crime? CC] Yes

Identify all crimes of which you were convicted and sentenced in this case:

A No

 

rules 8 and 13 of the conditions of release

 

 

 

 

 

 

 

(a) What was your plea? (Check one)

A (1) Not guilty Cc 3) Nolo contendere (no contest)

Oo @Q) Guilty Oo (4 Insanity plea
Case 7:20-cv-02167-PMH-LMS Document 1 Filed 03/09/20 Page 2 of 33

AO 241 Page 3
(Rev. 01/15)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

(c) [f you went to trial, what kind of trial did you have? (Check one)
O Jury we Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
F Yes Cl No
8. Did you appeal from the judgment of conviction?
A Yes C1] No
9. If you did appeal, answer the following:

(a) Name of court: Administrative Board of Parole Appeals Unit

 

(b) Docket or case number (if you know): Control# 06-056-18R

 

(c) Result: Affirmed

 

(d) Date of result (if you know): 08/16/2018

 

(e) Citation to the case (if you know): n/a

 

(f) Grounds raised: Denied Due Process of Law; right to confrontation; and effective assistance of parole

 

counsel; arbitary and capricious hearing officer.

 

 

 

 

 

 

(g) Did you seek further review by a higher state court? wv Yes [ No

If yes, answer the following:

 

 

(1) Name of court: Greene County Supreme Court
(2) Docket or case number (if you know): 18-0759
(3) Result: Denied

 

 

(4) Date of result (if you know): 12/03/2018

 
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 3 of 33

 

 

 

 

 

 

 

 

 

 

AO 241 Page 4
(Rev. 01/15)
(5) Citation to the case (if you know): nial
(6) Grounds raised: Denied right to due process of law; right to
confrontation; denied effective assistance of parole counsel; and the hearing officer was
arbitrary and capricious
(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes of No
If yes, answer the following:
(1) Docket or case number (if you know):
(2) Result:
(3) Date of result (if you know):
(4) Citation to the case (if you know):
10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? & Yes [J No

[1. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: Appellate Division Third Department

 

(2) Docket or case number (if you know): 529246

 

(3) Date of filing (if you know): 05/18/2019

 

(4) Nature of the proceeding: Habeas Corpus

 

(5) Grounds raised: Denied due process of law; right to confrontation; right to effective

 

assistance of parole counsel; and the hearing officer was arbitrary and capricious

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
1 Yes & No

(7) Result: denied

 

(8) Date of result (if you know): 09/12/2019

 
Case 7:20-cv-02167-PMH-LMS Document 1 Filed 03/09/20 Page 4 of 33

AO 241 Page 5
(Rev. 01/15)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court:

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Cl Yes O No

(7) Result:

 

(8) Date of result (if you know):

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 
Case 7:20-cv-02167-PMH-LMS Document 1 Filed 03/09/20 Page 5 of 33

AO 241 Page 6
(Rev. 01/15)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Cl Yes {1 No

(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: Cl Yes # No
(2) Second petition: & Yes No
(3) Third petition: C1 Yes C1 No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. ,

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: _ Denied right to confrontation.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Petitioner was denied the right to cross-examine his parole officer who did violate petitioner's parole. The
_hearing officer failed to allow petitioner to cross-examine his parole officer as to the alleged violation of

conditions of release pursuant to rules 8 and 13. Petitioner had a constitutional right to cross -examine his parole

officer as to rule 13 regarding the instructions his parole officer indicated petitioner allegedly failed to obey.

 

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 6 of 33

AO 241 Page 7
(Rev. 01/15)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? WY Yes C1 No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
of Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: administarive appeal

 

Name and location of the court where the motion or petition was filed: parole appeals unit albany, ny

 

 

Docket or case number (if you know): contro! #06-056-18R

 

Date of the court's decision: 08/16/2018

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes @ No
(4) Did you appeal from the denial of your motion or petition? O Yes of No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes [J No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 
Case 7:20-cv-02167-PMH-LMS Document 1 Filed 03/09/20 Page 7 of 33

AO 241 Page 8
(Rev. 01/15)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: __ filed habeas corpus to Greene County Supreme Court, and

 

and another habeas corpus to Appellate Division Third Dept. Further sought review by leave to New York

 

State Court of Appeals.

 

GROUND TWO: Parole counsel was ineffective

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Parole counsel failed to lodge objections regarding admissions of hearsay statements introduced into

 

evidence, and petitioner's parole officer not being present at the final hearing for confrontation by petitioner.

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? A Yes [ No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
A Yes 1 No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: administrative appeal

 

Name and location of the court where the motion or petition was filed: | parole appeals unit

 

Albany, NY

 

Docket or case number (if you know): Control# 06-056-18R

 

Date of the court's decision: 08/16/2018

 
Case 7:20-cv-02167-PMH-LMS Document 1 Filed 03/09/20 Page 8 of 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AO 241 Page 9
(Rev. 01/15)
Result (attach a copy of the court's opinion or order, if available): denied
(3) Did you receive a hearing on your motion or petition? O Yes WW No
(4) Did you appeal from the denial of your motion or petition? Cf) Yes @ No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes [J No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:
Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):
(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Two: filed habeas corpus petition with Greene County
Supreme Court, and filed habeas corpus petition with Appellate Division Third Dept, further sought
leave to New York State Court of Appeals. : ae
GROUND THREE: The Parole Hearing Officer was arbitary and capricious

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

_ Hearing Officer did not have sufficient evidence for a finding of guilt.Hearing officer admitted violation report

 

_into evidence without allowing petitioner to cross-examine his parole officer. Hearing Officer failed to make a

 

_ specific finding of fact as to petitioner's parole officer's availability to appear at the final revocation hearing.

 

_ Hearing Officer's sentence of petitioner to a thirty-six month parole violation was arbitary, capricious, and

 

_ excessive.

 

 

 
Case 7:20-cv-02167-PMH-LMS Document 1 Filed 03/09/20 Page 9 of 33

AO 241
(Rev. 01/15)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

Page 10

 

 

 

 

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

of Yes CO No

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

Ayes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: administrative appeal

 

Name and location of the court where the motion or petition was filed: Parole Appeal Unit, Albany, NY

 

 

Docket or case number (if you know): — Contro!# 06-056-18R

 

Date of the court's decision: 08/16/2018

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d\(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Cl Yes at No
Cl Yes at No
O Yes CO No

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 10 of 33

AO 241 Page 11
(Rev. 01/15)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three: Filed Habeas Corpus to Green County Supreme

 

Court. Filed Habeas Corpus to Appellate Division Third Dept. Sought leave to New York State Court of _

 

Appeals.

 

GROUND FOUR: Appellate Division's Decision was errouneous as a matter of law

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Petitioner filed the proper habeas corpus petition pursuant to CPLR 7002(a)(b) before the Appellate Division,

The Court failed to issue either an Writ of Habeas Corpus or an Order to Show Cause and summarily denied

 

petitioner relief without any opinion.

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes ZB No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings: |
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
CO Yes W No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 
AO 241
(Rev. 01/15)

(e)

Case 7:20-cv-02167-PMH-LMS Document 1. Filed 03/09/20

Name and location of the court where the motion or petition was filed:

Page 11 of 33

Page 12

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Ch Yes C] No
Oo Yes C No
O Yes CG No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four: Filed leave application to New York State

 

Court of Appeals.

 

 

 

 

 

 
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 12 of 33

AO 241 Page 13
(Rev. 01/15)
13, Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? & Yes [ No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

14. Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes & No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes & No
If"Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised,

 

 

 

 

 

 
AO 24]
(Rev. 01/15)

16.

Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 13 of 33

Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing: self representation

Page 14

 

 

(b) At arraignment and plea:

 

 

(c) At trial: Final revocation hearing Alex Ayoub

 

 

(d) At sentencing:

 

 

(e) On appeal: self representation

 

 

(f) In any post-conviction proceeding: self representation

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding: _ self representation

 

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes @ No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

future? Cl Yes et No

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

 
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 14 of 33

AO 241 Page 15
(Rev. 01/15)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional! right asserted was initially recognized.by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 15 of 33

AO 241 Page 16
(Rev. O1/ES)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: reversing the finding sustaining parole

 

violations for rule 8 and 13, or in the alternative reducing petitioner's time assessment of thirty six months to time

served.

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on e a ech OM month, date, year).

  

Executed (signed) on Xe! .

\

VoonW'\\)

Signature of Petitioner

 

) ——

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 16 of 33

   
Case 7:20-cv-02167-PMH-LMS Document 1 Filed 03/09/20 Page 17 of 83
STATE OF NEW YORE — BOARD OF PAROLE

i
\

Fo: {

Administrative Appeal Decision Notice

Inmate Name: WILLIAMS, DARREN | Facility: Greene Correctional Facility
NYSID No.: 05727693R Appeal Control #: 06-056-18 R

Dept. DIN#: 0445841

Appearances:
For the Board, the Appeals Unit _

For Appellant:
Darren Williams (0445841)

Greene Correctional Facility
165 Plank Road, Box 975
Coxsackie, New York 12051

Board Member(s) who participated in appealed from decision: None.

Decision appealed from: 5/2018 Revocation of Parole; 36-month hold.

Pleadings considered:
Briefs on behalf of the Appellant submitted on: June 27 and July 13, 2018.

Statement of the Appeals Unit’ s Findings and Recommendation.

Documents relied upon:

Notice of Violation, Violation of Release Report, Final Revocation Hearing Transcript, Parole Rev ocation
Decision Notice.

Final Determination: The undersigned have determined that the decision f rom which this appeal was taken
é Pe aind-the same is hereby

   
  
 

&"_ Affirmed Reversed for De Novo Hearing . ___ Reversed - Violation Vacated
___ Vacated for De! Novo Review of Time Assessment Only Modified to

<—Kitirmed Reversed for De Novo Hearing Reversed - Violation Vacated

 

_.. Vacated for De Nove Review of Time Assessment Only Modified to
oe “A attired Reversed for De Novo Hearing Reversed - Violation Vacated
Corfimissioner , Vacated for De Novo Review of Time Assessment Only Modified to

if the Final Deterinination is at variance with F. indings and Recommendation of Appeals Unit; written —
reasons for the Parole Board’s determination must be annexed hereto.

‘This Final Determination, the related Statement of the. Appeals Unit’s Findings and the separate findings 0} of
the Parole Board, if-any, were mailed to the Inmate and the Inmate’s Counsel, if any, on

Distribution: Appeals Unit — Inmate - Inmate’ S Counsel - Inst. Parole File - Central File
P-2002(R) (May 2011)
Case 7:20-cv-02167-PMH-LMS Document 1. Filed 03/09/20 Page 18 of 33

STATE OF NEW YORK - BOARD OF PAROLE

STATEMENT OF APPEALS UNIT FINDINGS & RECOMMENDATION

Inmate Name: WILLIAMS, DARREN ; Facility: Greene Correctional Facility
NYSID No.: 05727693R Appeal Control #: 06-056-18 R
Dept. DIN#: 04A5841 © Page: I

Findings:

Appellant raises a number of issues in the brief submitted in support of the administrative
appeal initiated following the Administrative Law Judge’s (ALJ) decision to revoke Appellant’s
parole and impose a hold of 36 months. The Appeals Unit has reviewed each of the issues raised
by Appellant, and finds that the issues have no merit.

The Appeals Unit has reviewed the witness testimony and accusatory instruments received
into evidence at the final revocation hearing, as well as the ALJ’s detailed decision, and has
determined that this evidence was sufficient to establish by a preponderance of the evidence that
Appellant violated the conditions of release in an important respect, recognizing that it is the
province of the ALJ to resolve credibility issues and to determine the relative weight to be accorded
the evidence. Simpson v. Alexander, 63 A.D.3d 1495 (3d Dept. 2009); Matter of Santiago v.
Dennison, 45 AD3d 994 (3d Dept. 2007).

Appellamit is a Category 1 violator, so the ALJ must impose a minimum of 15 months as a
time assessment, or a nold to maximum expiration of the sentence, whichever is less, unless a
mitigating reduction of up té three months is applied for a violator who accepts responsibility for
his or her conduct, or unless ihere are exceptional mitigating circumstances. 9 N.Y.C.RLR,
§8005.20(c)(1); People ex rel. Newland. v. Travis, 185 Misc.2d 881 (Sup. Ct, Bronx Co., 2000).
The time assessment imposed here was notexcessive. See, e.g., Matter of Wilson Vv. Evans, 104
A.D.3d 1190 (4th Dept. 2013); Matter of Rosario v-New York State Division of Parole, 80 A.D.3d
- 1030 (3d Dept. 201 1); Matter of Bell v. Lemons, 78 A.D:34 1393 (3d Dept. 2010); Matter of Torres

v. New. York State Division of Parole, 58 A.D.3d 1039 Gd Dep pt. 2009).

 

   

The only rights under the Due Process Clause at the Federal evel held by a parolee in a
parole revocation proceeding include written notice of the claimed violations of parole, disclosure’
to, the parolee of evidence against him, an opportunity to be heard in persen and to present
evidence, the ri ight to confront and cross- examine witnesses, unless a hearing officer finds good
cause for not allowing confrontation, a neutral and detached hearing body, and a written factfinding
decision. Morrisey _v. Brewer, 408 U.S. 471 (1972); People ex rel. Walker v. New York State |
Division of Parole, 98 A.D.2d 33 (2d Dept. 1983). This is partially because the parole-revocation
hearings are not designed to be adversarial, but rather, to be predictive and discretionary; in
addition to any factfinding function. Gagnon .v Scarpelli, 411 U.S. 778 (1973). In addition, States
have wide latitude under the Constitution to structure parole revocation proceedings, and may
_ Make it an informal, nonadversarial, administrative process. Pennsylvania Board of Probation v.
Scott, 524 U.S. 357 (1 998). A parole revocation proceeding is not to be equated to a criminal
prosecution, and should be flexible enough to consider letters, affi davits, and other material that’
Case 7:20-cv-02167-PMH-LMS Document 1 Filed 03/09/20 Page 19 of 33

STATE OF NEW YORK - BOARD OF PAROLE

STAT. EMENT OF APPEALS UNIT FINDINGS & RECOMMENDATION

Inmate Name: WILLIAMS, DARREN a Facility: Greene Correctional Facility
NYSID No.: 05727693R. Appeal Control #: 06-056-18 R
Dept. DIN#: 04A5841 Page: 2

normally would not be admissible at a criminal trial. Morrissey v. Brewer, supra. The parolee
received all of these due process benefits.

As for the New York State Due Process Clause, the statutory scheme enacted under section
259-1 of the Executive Law assures that a parolee’s due process rights are protected. People ex.rel..
Matthews v. New_York State Division of Parole, 58 N.Y.2d 196 (1983). There is no allegation -
that the provisions of Executive Law §259-i were not complied with.

Issues regarding service of the parole violation papers were disc cussed on and off the record
and the original records were received into evidence without objection’ No issue was preserved at
the final revocation hearing regarding the timeliness of the occurrence of the final revocation
hearing and that issue has, therefore, been waived.” In any event, the Appeals Unit has determined
that the final revocation hearing was timely commenced. Issues as to the warrant execution were
also not preserved on the record. ¥

As to iucffective assistance of counsel claims, counsel “is presumed to have been
competent and the burden is on the [Appellant] to demonstrate upon the record the absence of
meaningful adversarial representation”. Matter of Jeffrey V., 82 N.Y.2d 121, 126 (1993); People
y. Hall, 224 A.D:2d 710 (2d Dept. 1996). “[T]here is nothing to substantiate [Appellant’s]
contention that he was denied the effective assistance of counsel as the record discloses that he v
received meaningful representation”. Matter of James v. Chairman of New York State Board of
Parole, 106 A.D.3d 1300, 1300-1301 (3d Dept. 2013); see also, Matter of Rogav. Fischer, 108 -
A.D.3d 1227 (4 Dept. 2013). An ineffective assistance of counsel claim requires more than a
showing of oSaercement | with defense counsel's strategy or tactics. Ordmandy v. Travis , 300
A.D.2d 713 (3d Dept. 2002); People v . Guay, 72 A.D.3d 1201 (3d Dept. 2010). Appellant? S
hindsight disagreement with counsel’s tactics do not render counsel’s assistance ineffective.
People ex_rel. Williams v. Allard, 19 A.D.3d 890 (3d Dept. 2005). Furthermore, the. right to.
effective assistance of counsel does not entitle Appellant t to a flawless performance by his counsel.
People v. Groves AST A. D: 24 970.

The Double Jeopardy Clause has no application to a.parolé revocation proceeding, See,
Matter of Dantzler y, Travis, 249 A.D.2d 841 (d- Dept. 1998) (“It is now settled that the Double
Jeopardy Clause protects only against the imposition in successive proceedings of multiple criminal
punishments for the same offense. Accordingly, its protections are not available. to petitioner since a -
parole revocation hearing is an administrative proceeding to determine whether a parolee has violated
the conditions of parole and does not result in additional punishment; instead, if the charges are .
sustained, parole may be revoked and the parolee reincarcerated for a period that cannot exceed the
Case 7:20-cv-02167-PMH-LMS Document 1 Filed 03/09/20 Page 20 of 33

STATE OF NEW YORK - BOARD OF PAROLE

STATEMENT OF APPEALS UNIT FINDINGS & RECOMMENDAT. ION

Inmate Name: WILLIAMS, DARREN Facility: Greene Correctional Facility
NYSED Neo.: 05727693R Appeal Control #: 06-056-18 R
Dept. DIN# 04A5841 , Page: 3

maximum date of expiration of the original sentence”) (citations omitted), lv. denied, 92 N.Y.2d 810
(1998).

The dismissal or acquittal of a releasee's criminal charges does not bar the prosecution of
revocation charges which need only be established by a preponderance of the evidence. Matter of
Mummiami y, New York State Board of Parole, 5 A.D.2d 923 3d Dept. 1958), Iv. den., 5 N.Y.2d
709 (1959) mot. for rearg. den., 7 N.Y.2d 756 (1959), cert. den., 362 U.S. 953 (1960); People ex
rel. Murray v. New York State Board of Parole, 70 A.D.2d 918 (2d Dept. 1979), affid, 50 N.Y.2d 943
(1980); Cole-v. Travis, 275 A.D.2d 874 (3d Dept. 2000); Washington v. Epke, 38 A.D.3d 1100 (3d
Dept. 2007), lv. den. 9N.Y.3d 802 (2007); Matter of Davidson v. New York State Division of Parole,
34 A.D.3d 998 (3d Dept. 2006), Iv. den., 8 N.Y.3d 803 (2007); U.S. ex rel. Carrasquillo v. Thomas,
677 F.2d 225 (2d Cir. 1982); McCowan v. Evans, 81 A.D.3d 1028 (3d Dept. 2011); Beale v. LaClair,
122 A.D.3d 961 (Gd Dept. 2014). The fact that the releasee was not criminally convicted does not’
preclude a parole revocation determination for the same conduct. Young v. Dennison, 29 A.D.3d
1194 (3d Dept. 2006); Davidson v. New York State Division of Parole, 34 A.D.3d 998 Gd Dept.
2006). Thus, there is no Double Jeopardy violation either.

 

 

 

Recommendation:

It is the recommendation of the Appeals Unit that the ALJ’s decision be affirmed.
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 21 of 33

STATE OF NEW YORK
SUPREME COURT GREENE COUNTY

People of the State of New York Ex Rel.

DARREN WILLIAMS, 0445841,

Relator, DECISION/ORDER/J UDGMENT
For a Judgment Pursuant to Article 70 Index No.: 18-0759
of the Civil Practice Law and Rules RJINo.: 19-18-0183

- against -

NEW York STATE Division OF PAROLE,
Respondent.

PRESENT: HON. LISA M. FISHER:

APPEARANCES: Darren Williams, 044584]
Relator
Greene Correctional Facility
P.O. Box 975
Coxsackie, New York [205]

Angelo F. Scaturro, Esq.

Appointed Counsel

Office of the Greene County Public Defender
411 Main Street

Catskill, New York 12414

Hon. Barbara D. Underwood
Counsel for Respondent
Attomey General of New York State
(Helena O. Pederson, Esq. Assistant Attomey General,
Of Counsel)
The Capito]
Albany, New York 12224
FISHER, J.:

Respondent opposes the application, arguing procedurally there is no jurisdiction for lack of proper

Page 1 of 5
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 22 of 33

This matter suffers several fatal flaws which preclude a decision on the merits, however
lack of proper service is not one of them. It is well-established that a habeas corpus proceeding is
“the appropriate means to challenge a revocation of parole[]” (People ex rel. Branch v Barnes, 199
AD2d 726, 726 [3d Dept 1993]; Matter of Soto v New York State Bad. of Parole, 107 AD2d 693
[2d Dept 1985], affirmed 66 NY2d 817 [1985]), but only prior to the final parole revocation
determination. (People ex rel. McCummings v De Angelo, 259 AD2d 794, 794-95 [3d Dept 1999];

People ex rel. Mack v Reid, 113 AD2d 962, 963 [2d Dept 1985].) Here, Relator already received |

a final parole revocation determination on June 1, 2018, which he is appealing administratively,
therefore the “appropriate procedural remedy . . . is a CPLR article 78 proceeding, and [the Court]
therefore convert[s] the petition” (People ex rel. Branch, 199 AD2d at 726, citing People ex rel
Dell v Walker, 186 AD2d 1043. 1043 [4th Dept 1992], Iv denied 81 NY2d 702 [1992]; see also

CPLR § 103 [c]). As such, the Court converts this habeas corpus matter into an article 78

proceeding.

At the time of Relator filing this action, he affirmatively admits in paragraph (5) of his |

“writ of habeaus corpus pursuant to New York Constitution, Article ] ss 4 (Bill of Rights); New
York CPLR, Article 70” dated July 13, 2018, that “Petitioner has filed a notice of appeal but has
not perfected an appeal because he has not received the transcripts from the final hearing that he
needs to do the appeal.” Therefore, by Relator’s sworn admission, he has failed to exhaust his
administrative remedies and this action must be procedurally dismissed. |

Indeed, “[i]t is well settled that an administrative agency's determination must be

challenged through every available administrative remedy before it can be challenged in the

courts” (Matter of Schenectady Nursing & Rehabilitation Ctr., LLC v Shah, 124 AD3d 1023, 1024 _

[3d Dept 2015]; accord Watergate I Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57 {1978} [*It is

hornbook law that one who objects to the act of an administrative agency must exhaust available

administrative remedies before being permitted to litigate in a court of law.”]: see Matter of

Hudson Riv. Val., LLC v Empire Zone Designation Bd., 115 AD3d 1035, 1037 [3d Dept 2014])

This doctrine “‘furthers the salutary goal[] of . . . preventing premature judicial .

interference’ with the administrative process” (Matter of Connerton v Ryan, 86 AD3d 698, 699
[3d Dept 2011], quoting Watergate IJ Apts., 46 NY2d at 57). The reasoning behind this doctrine
is that “[a] reviewing court usurps the agency’s function when it sets aside the administrative

determination upon a ground not theretofore presented and deprives the [agency] of an opportunity

Page 2 of §

 
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 23 of 33

to consider the matter, make its ruling, and state the reasons for its action” (Young Men's Christin
Assn. v Rochester Pure Waters Dist., 37 NY2d 371, 375 [1975], quoting Unemployment
Compensation Commission of Territory of Alaska v Aragan, 329 US 143, 155 [1946]).

Notwithstanding, on the merits Relator fails. Notably “it is also well established ‘that the
remedy of habeas corpus is available only to one who is entitled to immediate release from the
custody he is challenging” (People ex rel. Mack, 113 AD2d at 963, quoting People ex rel.
Malinowski v Casseles, 53 AD2d 954 [3d Dept 1976]). Since Relator was on parole and thus
already has a conviction, of which his maximum expiration date has not elapsed, he is not entitled
to immediate release. (See In re Soto, 107 AD2d at 695.)

Relator’s argument as to the 90-day time limit of Executive Law § 259-1 (f) (i) is without a

merit. While it is true that “{rJevocation hearings shall be scheduled to be held within ninety days
of the probable cause determination[,]” it further applies that “if an alleged violator requests and
receives any postponement of his revocation hearing, or consents to a postponed revocation
proceeding initiated by the board, or if an alleged violator, but his actions otherwise precludes the
prompt conduct of such proceedings, the time limit.may be extended” (Executive Law § 259-i [f]
[i]; see People ex rel Williams v Allard, 19 AD3d 890, 891 [3d Dept 2005]; see also People ex rel
Woods v McGreevy, 191 AD2d 938, 940 [3d Dept 1993).

Here, probable cause was found on July 13, 2017 which begins the clock. The first hearing —
date was scheduled for August 8, 2017, which is 26 days charged to Respondent. Thereafter,
Relator and/or his counsel requested adjournments on each of the consecutive conferences on
September 6, 2017, on September 20, 2017, on November 15, 2017, on November 29, 2017, and
on January 3, 2018. On January 31, 2018, Respondent requested and received an adjournment for
a new witness to March 14, 2018 which is 42 days, making a total of 68 days chargeable to -
Respondent. Relator then requested an adjournment on March 14, 2018 to April 25, 2018. The
Administrative Law Judge granted a continuance to May 9, 2018 and then May 15,.2018, which ©
is chargeable to Respondent and constituted 20 days, making a total of 88 days chargeable to —
Respondent. The final revocation hearing concluded on May 15, 2018. A written decision was
issued on June 1, 2018.

Therefore, it is clear that the final revocation hearing was held within 90 days, except for
adjournments or postponements requested by and received by Relator, as the total delay chargeable
to Respondent was less than 90 days. (See Allard, 19 AD3d at 891.) The Executive Law and

Page 3 of 5

 

 

 

 
 

DATED: December 3, 2018

Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 24 of 33

By

NYCRR require the written decision to be issued “[a]s soon as practicable afier a violation |

hearing” (9 NYCRR § 8005.20 [f1), not for the entire process of the hearing and the written :

decision to be included within.90 days. (Accord People re rel Jefferson v Kelly, 178 AD2d 973, . - :

973 [4th Dept 1991] [finding less than two-week. delay sufficient to constitute as soon as

practicable. ) Inasmuch as the written decision was issued 15 days after the final-revocation hearing -

concluded, the Court finds that Relator’s claims also fail on the merits.

- To the extent not specifically addressed above, the parties’ remaining contentions have

been examined and found to be lacking in merit or rendered academic. Relator’s application for an

the Court to take judicial notice of facts is in improper form (see CPLR R. 2214) and otherwise

unnecessary given the summary nature of this proceeding.

t

' Thereby, it is hereby

ORDERED, that the writ of habeas corpus pursuant to article 70 is converted to an article  :

78 proceeding; and it is further

ORDERED AND ADJUDGED, that the Petition is DISMISSED and all relief requested © 7

therein is denied in its entirety,

‘This constitutes the Decision/Order/Judgment of the Court. Please note that a copy of this
Decision/Order/Judgment along with the original papers are being filed by Chambers with the
County Clerk. The original Decision/Order/Judgment is being returned to the prevailing party, to

comply with CPLR R. 2220. Counsel is not relieved from the applicable provisions of this Rule — :

with regard to filing, entry and Notice of Entry.

IT IS SO ORDERED AND ADJUDGED.

Catskill, New York

 

 

 

f
Page 4 of 5

 

 

 

 

 

 
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 25 of 33

Papers Considered in People ex rel Williams v NYS Div. of Parole - 18-0759:

1).

Writ of habeas corpus, signed August 17, 2018; Decision and Order, dated August 17,
2018; petition for writ of habeas corpus, dated July 13, 2018: verified petition for habeas

corpus, dated July 13, 2018; writ of habeas corpus pursuant to New York Constitution,

_ Article 1, ss 4 (Bill of Rights); Ne wYork CPLR, Article 70, dated July 13, 2018; affidavit

2)
3)

4)

in support of writ of habeas corpus, of Relator, with annexed exhibits, dated July 13, 201 8;
supporting papers for application for habeas corpus order (alternative service) and for poor
person relief;

Return, with annexed exhibits, dated October 11, 2018;

Affirmation of Angelo F. Scaturro, Esq., with annexed exhibits, dated November 5, 201 8;
Reply to return pursuant to CPLR ss 7009 (b), of Relator, dated October 31, 2018;
Various and numerous correspondence from Relator, including applications for judicial

notice, including the “motion”/application dated September 29, 2018 for judicial notice,

“notice of entry” dated August 28, 2018, submitted family court materials, and other |

correspondence and attachments.

Page 5 of 5

 

 
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 26 of 33

State of New York
Supreme Court, Appellate Division
Third Judicial Department
Motion Department
P.O. Box 7288, Capitol Station
Albany, NY 12224-0288

    

s_e EXE

  

ELSIOk-”

(518) 471-4777

D.

“Cink of te Cou fi (518) 47.447 chief Motion Aue
http://www .tycourts.gov/ad3 mney

July 23, 2019
Darren Williams

#04-A-5841

Greene County Correctional Facility
PO Box 975

Coxsackie, NY 12051-0008

Re: #529246 - People ex rel. Williams v New York State Division of Parole

Dear Sir:

This office is in receipt of your letter dated July 9, 2019 as well as your papers in
support of an application for a writ of habeas corpus and papers in support of an
application for permission to proceed as a poor person in the above-referenced matter.

Please be advised that an order to show cause is not necessary in this instance.
Accordingly, your applications have been marked returnable before the Court on August
19, 2019. By copy of this letter, a copy of your papers in support of your applications is
being provided to the office of the Attorney Géneral. Any papers in response thereto
should be filed and served on or before August '16, 2019.

Very truly yours,

 

Amy P. Conway
Chief Motion Attorney

cc: Attorney General Letitia James (w/enclosure)
Case 7:20-cv-02167-PMH

 

Robert D. Mayberger
Clerk of the Court

Darren Williams
#04-A-584]
Greene County Correctional

PO Box 975
Coxsackie, NY 12051-0008
Re: #529246 - People ex rel. W

Dear Sir:

State of New York

Supreme Court, Appellate Division

Third Judicial Department
Motion Department

QO. Box 7288, Capitol Station

Albany, NY 12224-0288
(518) 471-4777

_ fax (518) 471-4747
http://www stycourts .gov/ad3

filliams v NYS Division of Parole

+-LMS Document1 Filed 03/09/20 Page 27 of 33

Amy P. Conway
Chief Motion Attorney

August 21, 2019 7

This office is in receipt of your papers in support of an application for a writ of
habeas corpus, an application for permission to proceed as a poor person, a motion for

adinittance to parole or bail and
referenced matter. This office i
requesting additional time to re

AS no papers were filed
advise you that your request ha:

- determinations on your applicat

cc: Attorney General Letitia Ja

ions in due course.

 

,
sess

Amy P.C

MCs

 

an application for assignment of counsel in the above-

Ss also in receipt of your letter dated July 23, 2019,

spond to any papers filed in response to your applications.
n response to your applications, I have been directed to

s been denied as unnecessary. You will be advised of the

Very truly yours,

Chief Motion Attorney
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 28 of 33

State of New York
Supreme Court, Appellate Division
Third Judicial Department

 

Decided and Entered: September 12, 2019

 

THE PEOPLE OF THE STATE OF NEW
YORK ex rel. DARREN WILLIAMS,
Petitioner,
Vv DECISION AND ORDER

. ON MOTION
_ NEW YORK STATE DIVISION OF
PAROLE,

Respondent.

 

Application, pursuant to CPLR 7002 (b), for writ of habeas corpus.
Motion for parole/bail pending application for writ of habeas corpus.
Motion for permission to proceed as a poor person.

Motion for assignment of counsel.

Upon the papers filed in support of the application and the motions, and no
papers having been filed in opposition thereto, it is

ORDERED that the motion for permission to proceed as a poor person is
granted, without costs, only to the extent that the filing fees for the application for a writ
of habeas corpus and the motion for parole/bail pending determination of the application
for a writ of habeas corpus (see CPLR 8022) are waived, and it is further

ORDERED that the motion for parole/bail pending determination of the
application for a writ of habeas corpus is denied, without costs, and it is further

ORDERED that the application for a writ of habeas corpus is denied, without
costs, and it is further

ORDERED that the motion for assignment of counsel is denied, without costs.

Garry, P.J., Egan Jr., Rumsey and Pritzker, JJ., concur.

ENTER:

   

Robert D. Mayberger
Clerk of the Court
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 29 of 33

Slale of New Youk

Court of Appeals

Jr P Anillo Clerk s Office
Chil Clerk and 20 Eagle Sirect
Legal Counsel lo the Crocent” Many, New Yank 122094 095

 

October 24, 2019

Darren Williams, 04-A-5841]1

Greene Correctional Facility oe ee

PO Box 975
Coxsackie, NY 12051

Re: People ex rel. Williams v NYS Div. of Parole
Mo. No. 2019- 076

Dear Mr. Williams:
I respond to your letter dated October 17, 2019.

Your motion for leave to appeal in the above title was received by this office
on October 21, 2019 and will be Pe omitted to the Court on the return date of
November 4, 2019. Any opposing papers must be served and received by this
office no later than January 14, 2019.

You are not required to file any additional documents. You will be notified
by mail when the Court decides your motion for leave to appeal.

Very truly yours,

Keach astrcee OQ

Rachael M. MacVean
. Chief Motion Clerk

a

RMM:meg
cc: Marcus J. Mastracco, Esq.
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 30 of 33

 

i
STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES BARBARA D. UNDERWOOD
ATIORNEY GENERAL . SOLICITOR GENERAL
DIVISION OF APPEALS & OPINIONS

Telephone (518) 776-2007

October 31, 2019
Hon. John P. Asielio
Clerk of the Court
New York State Court of Appeals -
Court of Appeals Hall
Eagle Street
Albany, New York 12207

Re: People ex rel. Williams (Darren) v. NYS Div. of Parole
Motion No. 2019-976
OAG No. 19-029491

Dear My. Asiello:

‘. Respondent will not be submitting any papers in the above-referenced
.case. Respondent did not appear in the court below because the Appellate
Division, Third Department, denied petitioner’s application for a writ of
habeas corpus without ordering service on the named respondent. See
C.P.L.R. § 7003(a). Because respondent did not appear previously in this
proceeding, respondent will not be submitting any papers in this Court.

Please contact me if you require any further information or have any

Respectfull “NWA

questions.

 
cc:

Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 31 of 33

DARREN WILLIAMS
#04-A-5841

Greene Correctional Facility

P.O. Box 975

Coxsackie, New York 12051-0975 -

Reproduced on Recycled Paper
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 32 of 33

        
   

ourt of Appeals

Decided and Entered on the
twenty-first day of November, 2019

Present, Hon. Janet DiFiore, Chief Judge, presiding.

 

Mo. No. 2019-976
The People &c. ex rel. Darren Williams,
Appellant,

Vv.
New York State Division of Parole,

Respondent.

Appellant having moved for leave to appeal to the Court of Appeals and for |
poor person relief and for ancillary relief in the above cause;
Upon the papers filed and due deliberation, it is
ORDERED, that the motion for leave to appeal is denied; and it is further
ORDERED, that the motion for poor person relief is dismissed as academic;
and it is further
ORDERED, that the motion for ancillary relief is dismissed upon the ground

that this Court does not have jurisdiction to entertain it (see NY Const, art VI, § 3).

 

 

John P. Asiello
Clerk of the Court
Case 7:20-cv-02167-PMH-LMS Document1 Filed 03/09/20 Page 33 of 33

 
